Exhibit 10.1

 

 



Description of the Extension to the Amended and Restated $250 Million Secured
Revolving Credit Agreement

 

November 19, 2019

 

Pursuant to the terms of the Amended and Restated $250 million secured Revolving
Credit Agreement dated as of November 19, 2018, between Consumers Energy Company
and The Bank of Nova Scotia, the parties have all agreed, effective November 19,
2019, to extend the Termination Date (as defined therein) for a period of one
year to November 19, 2021.

 



 

 